            Case 2:20-cv-00966-NR Document 133 Filed 07/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                            ) Civil Action
 PRESIDENT, INC.; et al.,                       )
                                                )
                 Plaintiffs,                    )
                                                ) No.: 2-20-CV-966
           v.                                   )
                                                )
 KATHY BOOCKVAR; et al.,                        )
                                                )
                 Defendants.                    ) Judge J. Nicholas Ranjan

           CERTIFICATION OF SERVICE CONCERNING JULY 17, 2020 ORDER

       In accordance with the July 17, 2020 Order (ECF No. 124), the undersigned certifies as

follows:

       1.       On Friday, July 17, 2020, true and correct copies of Plaintiffs’ July 17, 2020 Reply

Brief in Support of Motion for a Speedy Declaratory Judgment Hearing and Expedited Discovery,

and this Court’s July 17, 2020 Scheduling Order were mailed via Federal Express, Priority

Overnight, to all unrepresented Defendants. Federal Express has confirmed that all unrepresented

Defendants were served on Monday, July 20, 2020.

       2.       Additionally, on July 18, 2020 I forwarded the Reply Brief and Scheduling Order

via e-mail to the Solicitors of all of the unrepresented Defendants.

       3.       Accordingly, by July 20, 2020, all named Defendants or their known attorneys were

served with copies of the Plaintiffs’ Reply Brief and this Court’s Scheduling Order.

       5.       This certification is made pursuant to 28 U.S.C. § 1746, involving unsworn

declarations under penalty of perjury.
         Case 2:20-cv-00966-NR Document 133 Filed 07/20/20 Page 2 of 3




                                       Respectfully submitted,

                                       PORTER WRIGHT MORRIS & ARTHUR LLP

Date: July 20, 2020               By: /s/ Ronald L. Hicks, Jr.
                                      Ronald L. Hicks, Jr. (PA #49520)
                                      Six PPG Place, Third Floor
                                      Pittsburgh, PA 15222
                                      (412) 235-4500 (Telephone)
                                      rhicks@porterwright.com

                                       Counsel for Plaintiffs




                                      -2-
               Case 2:20-cv-00966-NR Document 133 Filed 07/20/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing CERTIFICATION has been

served by mail upon each of the parties identified in the attached Service List.

                                                   Respectfully submitted,

                                                   PORTER WRIGHT MORRIS & ARTHUR LLP

                                             By: /s/ Ronald L. Hicks, Jr.
                                                 Ronald L. Hicks, Jr. (PA #49520)
                                                 Jeremy A. Mercer (PA #86480)
                                                 Russell D. Giancola (PA #200058)
                                                 Six PPG Place, Third Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 235-4500 (Telephone)
                                                 (412) 235-4510 (Fax)
                                                 rhicks@porterwright.com
                                                 jmercer@porterwright.com
                                                 rgiancola@porterwright.com

                                                   and

                                                   Matthew E. Morgan (DC #989591)
                                                   Justin Clark (DC #499621)
                                                   (admitted pro hac vice)
                                                   Elections, LLC
                                                   1000 Maine Ave., SW, 4th Floor
                                                   Washington, DC 20224
                                                   (202) 844-3812 (Telephone)
                                                   matthew.morgan@electionlawllc.com
                                                   justin.clark@electionlawllc.com

                                                   Counsel for Plaintiffs




13501241v1
